Citation Nr: 1117847	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center
 in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of VA nonservice-connected pension benefits in the amount of overpayments in the total amount of $ 47,945.00 for the period from September 1, 2001, to April 30, 2007, was properly created.  

2.  Entitlement to waiver of the recovery of overpayment of VA nonservice-connected pension benefits in the amount of $ 47,945.00 for the period from September 1, 2001, to April 30, 2007.

(The Veteran's claim of a rating in excess of 10 percent for post-traumatic stress disorder is the subject of a separate decision of the Board).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 23, 1971, to August 6, 1971, and from January 21, 1972, to June 30, 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) that denied the Veteran's claim of entitlement to a waiver of the recovery of an overpayment of $47,945.00 of VA nonservice-connected pension benefits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2007 decision, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of an overpayment in the amount of $47,945.00.  This decision was based, in part, on the Veteran's failure to provide proof that he paid various medical expenses, failure to report his children's income from the Social Security Administration, and failure to report his wife's income.  

Throughout the course of the appeal, the Veteran has maintained that, contrary to the findings by the RO, he did not support his wife and that her income should not be countable in the calculation of his income for VA purposes.  Shortly after receiving notice of the denial of his waiver request, the Veteran submitted an August 2007 statement wherein he stated that he did not believe that he misrepresented any income or dependent situation.  He later stated that he and his wife lived separately and that he did not provide support for her.  See VA Form 21-4138, Statement in Support of Claim, dated August 2008 (wherein Veteran requested that his wife's income not be considered).  The foregoing statements reflect that the Veteran has questioned the validity of the debt owed.   

The United States Court of Appeals for Veterans Claims (Court) has directed that when a debtor requests waiver of an overpayment and also asserts that the underlying debt is invalid, the VA must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Further, the question of whether the overpayment at issue was properly created is inextricably intertwined with the issue pertaining to the Veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  

In May 2007, the Veteran was informed by the Debt Management Center that his debt was calculated in the amount of $47,945.00.  Thereafter in August 2007, the Veteran submitted a timely notice of disagreement with the creation of the overpayment of VA pension benefits asserting, among other things, that his wife's income should not be included in the calculation of his debt.  The RO has not issued a Statement of the Case or a Supplemental Statement of the Case which addresses this notice of disagreement of the creation of the debt.  The Court has directed that where an appellant has submitted a timely notice of disagreement with an adverse decision and the RO has not subsequently issued a Statement of the Case addressing the issue, the Board should remand the issue to the RO for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 


Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the Veteran and his accredited representative which contains a full and complete discussion of whether the overpayment of VA nonservice-connected pension benefits in the amount of $47,945.00 was properly created and all applicable laws and regulations.  Specifically, the Statement of the Case should include a discussion of the events which led to the creation of the overpayment and an explanation of the amount of the indebtedness assessed against the Veteran.  The Veteran and his accredited representative should be given the appropriate opportunity to respond to the Statement of the Case.  All appropriate appellate procedures should then be followed.  

The Veteran is advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a Statement of the Case.

2.  The RO/AMC shall then readjudicate the issue of entitlement to waiver of recovery of the overpayment of VA nonservice-connected pension benefits in the calculated amount of $47,945.00.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case which addresses all relevant actions taken, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the Statement of the Case.  The Appellant should be given the opportunity to respond to the Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


